      Case: 1:19-cv-00972-DRC Doc #: 1 Filed: 11/15/19 Page: 1 of 4 PAGEID #: 1




                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT CINCINNATI

CLAIRE E. WEBB,                                 :          Case No. 1:19-cv-00972
                                                :
        Plaintiff,                              :          Judge _________________________
                                                :
v.                                              :
                                                :          NOTICE OF REMOVAL OF
MATTHEW A. EHLMAN, et al.                       :          CIVIL ACTION
                                                :
        Defendants.                             :
                                                :
                                                :

                                   **********
        Defendants Matthew A. Ehlman and Thornton Transportation LLC (hereinafter

“Thornton Defendants”), by and through counsel, and pursuant to 28 U.S.C. § 1446 and 28

U.S.C. § 1332, respectfully submit this Notice of Removal of Civil Action from the Hamilton

County, Ohio Court of Common Pleas to the United States District Court, Southern District of

Ohio, Western Division at Cincinnati. In support of its Notice, Defendants state the following:

     1. Matthew A. Ehlman and Thornton Transportation LLC have been named as Defendants

in a civil action filed in the Hamilton County Court of Common Pleas, Ohio, styled as Claire E.

Webb v. Matthew A. Ehlman, et al., Case No. A1904914. (A true and correct copy of the

Complaint is attached hereto as Exhibit A). According to the state court docket, the Complaint

was served on Thornton Transportation LLC on October 21, 2019; United Healthcare on October

19, 1019; and Metlife Auto & Home on October 21, 2019. Service has not been perfected on

Matthew Ehlman or John Doe.

     2. In her Complaint, Plaintiff Claire E. Webb alleges that on October 23, 2017, she was

injured as a result of an auto accident involving she and the Thornton Defendants. (Pl. Comp., ¶¶

1-3, 24). Plaintiff alleges she has suffered severe injuries to her head, neck, and back, pain and
     Case: 1:19-cv-00972-DRC Doc #: 1 Filed: 11/15/19 Page: 2 of 4 PAGEID #: 2




suffering, loss of enjoyment of life, and lost tuition and other expenses. (Pl. Comp., ¶ 6). The

Thornton Defendants specifically deny any wrongdoing or civil liability to Plaintiff.

   3. Upon information and belief and as alleged in her Complaint, Plaintiff, Claire E. Webb, is

a citizen of the State of Ohio. (Pl. Comp., at caption).

   4. Defendant, Matthew A. Ehlman, is a citizen of the Commonwealth of Kentucky.

   5. Defendant, Thornton Transportation LLC, is a Kentucky limited liability company with

its principal place of business in Louisville, Kentucky. The sole member of Thornton

Transportation LLC is Thorntons LLC, a Delaware limited liability company with its principal

place of business in Louisville, Kentucky.

   6. Defendant, MetLife Auto & Home is a Rhode Island corporation with its principal place

of business in Warwick, Rhode Island.

   7. Defendant United Healthcare is a nominal defendant, and its citizenship should be

disregarded for purposes of diversity, as its alleged subrogation interest does not make it a party

with a real and substantial adversity to Plaintiff.

   8. John Doe has not yet been identified or served so his or her citizenship should also be

disregarded for purposes of diversity.

   9. This Notice of Removal is filed within thirty (30) days of service of the state court action

and is therefore timely under 28 U.S.C. § 1446(b).

   10. The United States District Court for the Southern District of Ohio has diversity

jurisdiction over this case pursuant to 28 U.S.C. § 1332. Removal is proper because:

           a. Plaintiff is an Ohio resident;

           b. Defendant Thornton Transportation LLC is a Kentucky business;

           c. Defendant Matthew Ehlman is a Kentucky resident;




                                                      2
     Case: 1:19-cv-00972-DRC Doc #: 1 Filed: 11/15/19 Page: 3 of 4 PAGEID #: 3




           d. Defendant Metlife Auto & Home is a Rhode Island business;

           e. Defendant United Healthcare is a nominal defendant, and its citizenship should be

               disregarded for purposes of diversity, as its alleged subrogation interest does not

               make it a party with a real and substantial adversity to Plaintiff.

           f. John Doe has not yet been identified or served, and so his or her citizenship

               should also be disregarded for purposes of diversity.

           g. The amount in controversy in this case exceeds seventy-five thousand dollars

               ($75,000). Plaintiff alleges severe injuries to her head, neck, and back as a result

               of the accident. She further alleges her injuries are permanent, and that she has

               experienced pain and suffering, loss of enjoyment of life, and has lost tuition and

               other educational expenses. Additionally, the undersigned requested Plaintiff’s

               counsel execute a Stipulation that damages would not exceed $75,000 and counsel

               refused to sign same. (See Stipulation and Correspondence, attached as Exhibit

               B).

   11. Pursuant to 28 U.S.C. § 1446(d), written notice of the removal of this case (attached

       hereto as Exhibit C), together with a copy of this Notice of Removal is being filed with

       the Clerk of the Hamilton County, Ohio Court of Common Pleas and shall be served on

       Plaintiff, through her counsel.

       WHEREFORE, the Thornton Defendants pray that this action be removed from the

Hamilton County, Ohio Court of Common Pleas to the United States District Court for the

Southern District of Ohio, Western Division at Cincinnati, and request that this Court assume full

jurisdiction over the case herein as provided by law.




                                                 3
     Case: 1:19-cv-00972-DRC Doc #: 1 Filed: 11/15/19 Page: 4 of 4 PAGEID #: 4




                                            Respectfully submitted,

                                            REMINGER CO., L.P.A.

                                            /s/ Robert W. Hojnoski
                                            Robert W. Hojnoski (0070062)
                                            Jennifer J. Jandes (0097313)
                                            525 Vine St., Suite 1500
                                            Cincinnati, OH 45202
                                            Tel: (513) 721-1311; Fax: (513) 721-2553
                                            Email: rhojnoski@reminger.com
                                            Counsel for Defendants Matthew Ehlman and
                                            Thornton Transportation LLC



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the foregoing has been

electronically filed this 15th day of November, 2019. A copy has also been served via email/U.S.

mail upon the following:

Joseph T. Mordino                               United Healthcare
Christine C. Steele                             PO Box 740801
Faulkner & Tepe, LLP                            Atlanta, GA 30374
1 W. 4th Street, Suite 2050                     Defendant
Cincinnati, OH 45202
jmordino@faulkner-tepe.com
csteele@faulkner-tepe.com
Counsel for Plaintiff

Metlife Auto & Home
PO Box 6040
Scranton, PA 18505
Defendant


                                            /s/ Robert W. Hojnoski
                                            Robert W. Hojnoski (0070062)




                                               4
